Citation Nr: 1230300	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left index finger injury.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1997 to March 1998, from November 2004 to February 2006, and from October 2009 to July 2010.  In addition, he had service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Pursuant to the appellant's request, a hearing before a member of the Board was scheduled for March 2011.  The Veteran did not appear for this hearing.  Since the Veteran failed to report for the hearing or provide good cause for that absence, and has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011). 

In a statement in February 2008, received the same day as his substantive appeal, the Veteran withdrew from his appeal the claims for initial higher ratings for posttraumatic stress disorder and a thoracic spine condition.  The Board finds that clarification indicates that the Veteran did not desire to appeal those issues and those issues have been properly withdrawn, and are not before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011). 

In May 2011, the Board remanded this matter for additional development.


FINDINGS OF FACT

1.  VA scheduled the Veteran for examinations in connection with his claims for service connection for a left index finger injury. The report of contact shows that the Veteran did not appear for the examination scheduled for December 20, 2011.
 
2.  The Veteran has not demonstrated good cause for his failure to report for the December 20, 2011, examination; nor has he expressed a willingness to report for an additional examination in support of his claim on appeal. 

3.  There is no competent medical evidence that the Veteran currently has a diagnosed left index finger disability.


CONCLUSIONS OF LAW

1.  The Board is required to adjudicate the Veteran's claim for service connection solely on the basis of the evidence of record.  38 C.F.R. § 3.655(b) (2011). 

2.  The criteria for service connection for a left index finger injury have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1137, 5103, 5013A, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2006 and in November 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained the Veteran's Army National Guard and active duty records.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

With regard to affording the Veteran a VA examination, VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a) (2011). 

The issue remaining on appeal in this case were previously remanded in order to afford the Veteran the opportunity to undergo VA examinations to address the etiology of any diagnosed left index finger disability.  In accordance with the Board's May 2011 remand, the RO scheduled the Veteran for a VA hand and finger examination and opinion examination and informed him in writing of the date and time of the examination. The RO mailed its correspondence to the most recent address of record. 

Notwithstanding the RO's efforts, the Veteran did not attend his scheduled examinations.  He offered no explanation.  Nor did he request that his examination be rescheduled.  Consequently, the Board finds that the Veteran has not provided good cause for his failure to attend those examination.  38 C.F.R. § 3.655(a) (2011). 

When a Veteran fails to appear for an examination scheduled in conjunction with a claim for original compensation, the Board is required to adjudicate that claim on the basis of the evidence of record, as opposed to summarily denying it.  38 C.F.R. § 3.655(b) (2011).  Accordingly, the Board will now assess the merits of the Veteran's claim for service connection for a left index finger injury based on a review of the evidence of record. 

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d)  (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.   If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

The Veteran asserts that an in-service left index finger injury was incurred during basic training and was aggravated during his deployment to Iraq. 

Active military, naval, or air service includes any period of active duty for training (ACTDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty for training (INACTDUTRA) during which the individual concerned was disabled or died from an injury (but not disease) incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a), (d) (2011). 

In February 1998, the Veteran was seen for a left index finger injury incurred while playing basketball.  The assessment was dislocation at the PIP joint.  He was treated with a splint.  

In a June 2002 service examination report, the Veteran reported a history of a left index finger injury.  The clinician noted normal range of motion of the finger. He was found fit for duty.  In a July 2006 medical examination report, the Veteran indicated that he reinjured his left index finger in basic combat training and on recent deployment.  

While the service treatment records from November 2004 to February 2006 did not document treatment for the left index finger, such an injury would be consistent with the circumstances and conditions of being in a combat situation, and thus the Board concedes that the Veteran had an in-service injury to the left index finger. The law regarding combat incurrence of an injury can be used to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, but cannot be used to link the claimed disorder etiologically to a current disorder.  38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service). 

However, the first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

A March 2006 VA medical record notes that examination of the left index finger revealed nonspecific soft tissue swelling surrounding the PIP joint of the left index finger suggestive of synovitis.  Clinical correlation was recommended to rule out infective and/or posttraumatic arthritis.  An orthopedics consultation was recommended.  

In the Veteran's August 2006 claim for service connection, he asserted that in the mornings he still had severe stiffness in his left index finger. 

In his March 2007 notice of disagreement, the Veteran asserted that he had swelling and pain and requested an evaluation.  

Additional service records obtained from the Army National Guard are negative for complaints pertaining to the left index finger.

The Board acknowledges that a March 2006 VA medical record recommended additional medical examinations and that in his March 2007, the Veteran requested an examination.  Thereafter, in May 2011, the Board remanded the Veteran's claim in order to afford him the opportunity for a VA examination to determine if the Veteran currently had a diagnosed left index finger disability and the etiology of any diagnosed disability.  However, the Veteran did not attend that examination. Nor did he provide any good cause for his failure to report and express a willingness to report to any future examination.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the record does not otherwise show that he has been diagnosed with a left index finger disability and complaints of pain and stiffness, alone, without a diagnosed or identifiable underlying malady or disability, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, by declining to report for his scheduled VA examinations, the Veteran has deprived himself of other opportunities to show that a current left index finger diagnosis is warranted.  38 C.F.R. § 3.655(b) (2011); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a left index finger disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology. Consequently, his statements with regard to his subjective complaints and his history are competent, but they do not constitute competent medical evidence for the purpose of establishing a current disability. 

In sum, the Board finds that there is no competent evidence to support a finding that the Veteran currently has a diagnosed left index finger disability upon which to predicate a grant of service connection.  Accordingly, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) is not for application in this case and the Veteran's claim for service connection must be denied. 






								[Continued on Next Page]
ORDER

Service connection for a left index finger injury is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


